Dismissed and Memorandum Opinion filed June 26, 2014.




                                     In The

                      Fourteenth Court of Appeals

                              NO. 14-13-00299-CV

                         RANDY WALKER, Appellant

                                        V.
                       THOMAS D. WINDSOR, Appellee

             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1027482

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed March 25, 2013. The clerk’s
record was filed April 5, 2013. The reporter’s record was filed January 21, 2014.
No brief was filed.

      On May 6, 2014, this court issued an order stating that unless appellant
submitted a brief on or before June 5, 2014, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                     PER CURIAM


Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                        2